The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajsuyuki (JP 11-202256) in view of Anuma (US 20160133051 A1, IDS). 

Regarding claims 1-2:

Kajsuyuki (JP 11-202256) discloses a (Fig. 12 B-C) wearable device comprising:
a detector (line of sight detection means) configured to detect a convergence 5angle (theta, Fig. 12B) at which a line of sight of a right eye (R) of a user wearing the wearable device and a line of sight of a left eye (L) of the user intersect (see Fig. 12B and claim 2 in the reference of Kajsuyuki); and
 a display (HMD 1, Fig. 12C) configured to display a first binocular augmented reality image and a second binocular 10augmented reality image (image corresponding to right eye)  wherein the first binocular augmented reality image includes a first right image (RI) and a first left image (LI) with a first interval (interval) between the first right image and the first left image when the detector detects 15convergence angle (in [0019],   [0008-0010] page 11 of 94, discloses “the convergence angle θ is changed. Changing the convergence angle: θ may be varied by varying the interval of the images IR, IL displayed on the left and right eyes displayed display devices 1), 
Note that Kajsuyuki (JP 11-202256, see IDS) discloses convergence angle. However, Kajsuyuki does not specifically discloses a first and second convergence angle and  second binocular augmented reality image includes a second right image and a second left image 20with a second interval between the second right image and the second left image when the detector detects a second convergence angle, the second interval is related to the second convergence angle, 25the second convergence angle is different from the first convergence angle, the second binocular augmented reality image is different from the first binocular augmented reality image, 30the detector is configured to detect the first convergence angle when the use looks at a first distance, the detector is configured to detect the second convergence angle when the use looks at a second- 50 - distance, a display position of the first binocular augmented reality image is based on the first distance, and 5a display position of the second binocular augmented reality image is based on the second distance.  

Anuma (US 20160133051 A1) discloses a detector (68) configured to detect a first convergence angle (default setting convergence angle in 4m)  and second convergence angle (when the distance at which the user gazes is longer than 4 m, the convergence angle between the user's both eyes becomes smaller than ) ([0273-0274], [0116] Fig. 3B) and  second binocular augmented reality image includes a second right image (image on right display 26) and a second left image (image on left display 28) 20with a second interval (i.e. distance between left and right display positions) [0047])  between the second right image and the second left image when the detector detects a second convergence angle (see Fig. 3B, [0047], [0116], [([0047] and  [0116]), the second interval is related to the second convergence angle ([0274, Fig 3B]), 25the second convergence angle is different from the first convergence angle (i.e. second convergence angle smaller angle then first convergence angle), the second binocular augmented reality image is different from the first binocular augmented reality image (([0047], [0116]),), 30the detector is configured to detect the first convergence angle when the use looks (gaze) at a first distance ([0274]), the detector is configured to detect the second convergence angle when the use looks at a second- 50 – distance (0274), a display position (HMD position) of the first binocular augmented reality image is based on the first distance (4m), and 5a display position of the second binocular augmented reality image is based on the second distance (in   ([0273-0276] discloses convergence angle changes according to a distance at which the user gazes). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajsuyuki (JP 11-202256) with the teaching of Anuma, thereby providing an improved visual effect in the head mounted display device.  
 

Kajsuyuki (JP 11-202256) discloses a system(Fig. 12 B-C) comprising: 
a wearable device (1); and
 a binocular 10augmented reality image to the wearable device ([007-0010]), wherein the binocular augmented reality image includes a right image (IR) and a left image (IL) (Fig. 12B-C); and the wearable device comprises: 
a detector (line of sight detection means) configured to detect a convergence 15angle (Theta, Fig. 12B) at which a line of sight of a right eye of a user wearing the wearable device and a line of sight of a left eye of the user intersect (Fig.12B-C, [0007-0110] ); and 
a display (HMD 1) configured to display binocular augmented reality image , wherein the binocular augmented reality image includes a first right image (IR) and a first left image (IL) with a first interval (distance) between the first right image and the first left image when the detector detects a 25convergence angle ([0007-0010, 0019]), the first interval is related to the first convergence angle (Fig. 12B-C, [0007-0010, 0019]). 

Kajsuyuki (JP 11-202256) doesnot specifically disclose a mobile terminal configured to send a binocular 10augmented reality image to the wearable device and a second binocular 20augmented reality image,the second binocular augmented reality image includes a second right image and a second left image 30with a second interval between the second right image and the second left image when the detector detects a second convergence angle, the second interval is related to the second convergence angle,- 52 - the second convergence angle is different from the first convergence angle, the 
However, Anuma (US 20160133051 A1, IDS) a mobile terminal (10, Fig. 1) configured to send a binocular 10augmented reality image to the wearable device (20) ([0100], [0300], [0117-0119], and Fig. 4) and a second binocular 20augmented reality image, the second binocular augmented reality image includes a second right image (image on right display 26) and a second left image (i.e. image on left image 28, see Fig. 3B) 30with a second interval (distance) between the second right image and the second left image when the detector (68) detects a second convergence angle ((see Fig. 3B, [0047], [0116], [([0047] and  [0116]), the second interval is related to the second convergence angle,- 52 - the second convergence angle is different from the first convergence angle (see Fig. 3B, [0047], [0116], [([0047] and  [0116]), the second binocular augmented reality image is different from the first binocular augmented reality 5image (when the distance at which the user gazes is longer than 4 m, the convergence angle between the user's both eyes becomes smaller than the convergence angle which is assumed by default setting , see, [0273-0274], [0116] Fig. 3B) , the detector is configured to detect the first convergence angle when the use looks (gaze) at a first distance (4m), the detector is configured to detect the 10second convergence angle when the use looks at a second distance (more than 4m, see [0116]), a display position of the  (in   ([0273-0276] discloses convergence angle changes according to a distance at which the user gazes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajsuyuki (JP 11-202256) with the teaching of Anuma, thereby providing an improved visual effect in the head mounted display device.  
 
Pertinent Art
2.	The pertinent Art of record Sato (US Pub. No: 20110178784, IDS) and Osterhout (US Pub. No: 2121094419, IDS) discloses head mounted display device.
Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.